DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8, 10-16 and 18-20 are pending in this application.
Claims 1, 3, 10, 12, 18 and 20 are currently amended.
Claims 9 and 17 are cancelled.
No new IDS was submitted.

Claim Rejections - 35 USC § 112
The amendments and/or arguments filed on 6/27/2022 have been considered and are persuasive. Thus, the previous claim rejection(s) have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 8, 10, 11, 14, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Scherman et al. (US 2020/0213325 A1) (hereinafter, “Scherman”) in view of Muntes-Mulero et al. (US 2019/0286757 A1) (hereinafter, “Muntes-Mulero”) in view of Zhang (US 2014/0237597 A1).

As to claim 1, Scherman discloses a non-transitory computer-readable storage medium having computer-readable code stored thereon for programming one or more processors (Fig. 1, [0085], [0095]) to perform steps of: 
receiving content for classification (“For instance, to classify a particular network address, the features of the network address (shown as new data 312) determined by network data traffic analyzer 202 is provided to classification model 310.” -e.g. see, [0042]; herein, receiving content (i.e. new data 312) for classification (i.e. provided to a classification model for classification); see also, Fig. 3);
 classifying the content as one of benign and malicious utilizing a model that has been trained with a training set of data including benign data and malicious data (“In accordance with an embodiment, prediction 314 outputted by classification model 310 is a probability that a particular network address is malicious (or non-malicious). Network data traffic analyzer 202 may compare the probability to a threshold. If the probability exceeds the threshold, network data traffic analyzer 202 may determine that the network address is malicious. If the probability does not exceed the threshold, network data traffic analyzer 202 may determine that the network address is non-malicious.” -e.g. see, [0043]; herein, Scherman teaches the content as one of benign (i.e. non-malicious) and malicious utilizing a model (i.e. classification model 310); Scherman further discloses: “For instance, FIG. 3 is a block diagram depicting a supervised machine learning algorithm 302 in accordance with an embodiment. Network data traffic analyzer 202 may comprise supervised machine learning algorithm 302. Network data traffic analyzer 202 may provide training data 304 to supervised machine learning algorithm 302. Training data 304 may comprise positively-labeled data 306 and negatively-labeled data 308. Positively-labeled data 306 may comprise malicious patterns of network traffic, and negatively-labeled data 308 may comprise non-malicious patterns of network traffic, or vice versa. Both of the malicious and non-malicious patterns may be identified via analyzing data packet log(s) associated with other users.” -e.g. see, [0041]; herein, Scherman teaches a model (i.e. classification model 310) that has been trained with a training set of data (i.e. training data 304) including benign data (i.e. negatively-labeled data 308) and malicious data (i.e. positively-labeled data 306)); 
Scherman may not explicitly disclose determining a first pattern associated with the content, the content being one of an executable file, an office document, and a Portable Document File (PDF); 
comparing the first pattern with a second pattern that is associated with one of the benign data and the malicious data; and 
determining an uncertainty of the classifying based on a distance between the first pattern and the second pattern.
However, in an analogous art, Muntes-Mulero discloses determining a first pattern associated with the content (“At stage C, the extractor 107 extracts a pattern 112 which represents an anomalous region of the system graph 111. The extractor 107 identifies components which have encountered an anomalous event based on event data and logs or based on data from the generator 105, such as the indication that component Y is anomalous. The extractor 107 extracts a region or sub-graph of the system graph 111 that encompasses the anomalous component Y for the pattern 112.” -e.g. see, Muntes-Mulero: [0026]; herein, Muntes-Mulero discloses determining (i.e. extracts) a first pattern (i.e. pattern 112) associated with the content (i.e. event data); see also, [0019], [0024]); 
comparing the first pattern with a second pattern that is associated with one of the benign data and the malicious data (“The analysis software calculates a similarity score based on the comparison of the extracted pattern to patterns in the pattern library. The patterns in the pattern library represent previously encountered anomalies and include attributes, event data, expert/system administrator notes, etc., that can aid in diagnosing the current system anomaly”. -e.g. see, Muntes-Mulero: [0019]; herein, Muntes-Mulero discloses comparing the first pattern (i.e. the extracted pattern) with a second pattern (i.e. the pattern library) that is associated with malicious data (i.e. anomalies); see also: “At stage D, the similarity calculator 108 compares the pattern 112 and patterns in the pattern library 109 to identify similar patterns 113. The pattern library 109 includes extracted patterns of anomalous regions previously experienced in the system of FIG. 1. Because the patterns in the pattern library 109 represent previous states of the components 101, the patterns in the pattern library 109 may be referred to as historical patterns.” -e.g. see, Muntes-Mulero: [0028]); and 
determining an uncertainty of the classifying based on a distance between the first pattern and the second pattern (“If no patterns in the pattern library 109 exceed the similarity score threshold, the extractor 107 determines that the pattern 112 is unique and should be added to the pattern library 109. The addition of unique patterns enables the pattern library 109 to grow and become more useful over time. In some instances, multiple similarity thresholds may be used to control separately when a pattern is added to the pattern library 109 and when a pattern is considered a similar pattern. For example, a lower threshold of 60% and a higher threshold of 80% may be used. If a similarity score between two patterns exceeds the lower threshold but not the higher threshold, the pattern from the pattern library is identified as a similar pattern, and the new pattern is considered different enough to be added to the pattern library. If the similarity score exceeds the higher threshold, the pattern from the pattern library is identified as a similar pattern, but the new pattern is not added to the library.” -e.g. see, Muntes-Mulero: [0032]; herein, Muntes-Mulero discloses determining an uncertainty of the classification (i.e. pattern 112 is considered “different enough” from pattern library 109-i.e. uncertainty of the classifying; the pattern 12 is considered a non-match which may be considered as uncertainty of the classifying and added to the library 109 as a  new pattern) based on a distance (i.e. similarity score) between the first pattern (i.e. the pattern 112) and the second pattern (i.e. the pattern library 109)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Scherman with the teaching of Muntes-Mulero to include “determining a first pattern associated with the content; comparing the first pattern with a second pattern that is associated with one of the benign data and the malicious data; and determining an uncertainty of the classifying based on a distance between the first pattern and the second pattern” in order to improve the performance and scalability of the overall root cause analysis framework (Muntes-Mulero: [0020]).
Neither Scherman nor Muntes-Mulero explicitly disclose the content being one of an executable file, an office document, and a Portable Document File (PDF).
However, in an analogous art, Zhang discloses the content being one of an executable file, an office document, and a Portable Document File (PDF) (“At 602, a PDF file is parsed to extract script stream data embedded in the PDF file. In some embodiments, prior to parsing the PDF file, the PDF file is first de-obfuscated. In various embodiments, the PDF file is known to be malicious and/or is received from a source that stores PDF files that are already identified as being malicious.” -e.g. see, Zhang: [0045], see also, Fig. 6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Scherman and Muntes-Mulero with the teaching of Zhang to include “wherein the content is one of an executable file, an office file, and a Portable Document File (PDF)” in order to provide a security system that can detect malicious activities among different resources including PDF files.


As to claim 10, Scherman discloses a system comprising: 
a network interface ([0095]; herein, network interface 1050); a processor communicatively coupled to the network interface ([0106] herein, processor connected to process network data traffic through a network interface; [0095]; herein, computer programs may also be received via network interface); and memory storing computer-executable instructions that, when executed, cause the processor ([0085]; herein, computer program code/instructions configured to be executed in one or more processors and stored in a computer readable storage medium, see also, [0095]) to 
receive content for classification (“For instance, to classify a particular network address, the features of the network address (shown as new data 312) determined by network data traffic analyzer 202 is provided to classification model 310.” -e.g. see, [0042]; herein, receiving content (i.e. new data 312) for classification (i.e. provided to a classification model for classification); see also, Fig. 3), 
classify the content as one of benign and malicious utilizing a model that has been trained with a training set of data including benign data and malicious data (“In accordance with an embodiment, prediction 314 outputted by classification model 310 is a probability that a particular network address is malicious (or non-malicious). Network data traffic analyzer 202 may compare the probability to a threshold. If the probability exceeds the threshold, network data traffic analyzer 202 may determine that the network address is malicious. If the probability does not exceed the threshold, network data traffic analyzer 202 may determine that the network address is non-malicious.” -e.g. see, [0043]; herein, Scherman teaches the content as one of benign (i.e. non-malicious) and malicious utilizing a model (i.e. classification model 310); Scherman further discloses: “For instance, FIG. 3 is a block diagram depicting a supervised machine learning algorithm 302 in accordance with an embodiment. Network data traffic analyzer 202 may comprise supervised machine learning algorithm 302. Network data traffic analyzer 202 may provide training data 304 to supervised machine learning algorithm 302. Training data 304 may comprise positively-labeled data 306 and negatively-labeled data 308. Positively-labeled data 306 may comprise malicious patterns of network traffic, and negatively-labeled data 308 may comprise non-malicious patterns of network traffic, or vice versa. Both of the malicious and non-malicious patterns may be identified via analyzing data packet log(s) associated with other users.” -e.g. see, [0041]; herein, Scherman teaches a model (i.e. classification model 310) that has been trained with a training set of data (i.e. training data 304) including benign data (i.e. negatively-labeled data 308) and malicious data (i.e. positively-labeled data 306)); 
Scherman may not explicitly disclose determine a first pattern associated with the content, the content being one of an executable file, an office document, and a Portable Document File (PDF); 
compare the first pattern with a second pattern that is associated with one of the benign data and the malicious data; and 
determine an uncertainty of the classification based on a distance between the first pattern and the second pattern.
However, in an analogous art, Muntes-Mulero discloses determine a first pattern associated with the content (“At stage C, the extractor 107 extracts a pattern 112 which represents an anomalous region of the system graph 111. The extractor 107 identifies components which have encountered an anomalous event based on event data and logs or based on data from the generator 105, such as the indication that component Y is anomalous. The extractor 107 extracts a region or sub-graph of the system graph 111 that encompasses the anomalous component Y for the pattern 112.” -e.g. see, Muntes-Mulero: [0026]; herein, Muntes-Mulero discloses determining (i.e. extracts) a first pattern (i.e. pattern 112) associated with the content (i.e. event data); see also, [0019], [0024]); 
compare the first pattern with a second pattern that is associated with one of the benign data and the malicious data (“The analysis software calculates a similarity score based on the comparison of the extracted pattern to patterns in the pattern library. The patterns in the pattern library represent previously encountered anomalies and include attributes, event data, expert/system administrator notes, etc., that can aid in diagnosing the current system anomaly”. -e.g. see, Muntes-Mulero: [0019]; herein, Muntes-Mulero discloses comparing the first pattern (i.e. the extracted pattern) with a second pattern (i.e. the pattern library) that is associated with malicious data (i.e. anomalies); see also: “At stage D, the similarity calculator 108 compares the pattern 112 and patterns in the pattern library 109 to identify similar patterns 113. The pattern library 109 includes extracted patterns of anomalous regions previously experienced in the system of FIG. 1. Because the patterns in the pattern library 109 represent previous states of the components 101, the patterns in the pattern library 109 may be referred to as historical patterns.” -e.g. see, Muntes-Mulero: [0028]); and 
determine an uncertainty of the classifying based on a distance between the first pattern and the second pattern (“If no patterns in the pattern library 109 exceed the similarity score threshold, the extractor 107 determines that the pattern 112 is unique and should be added to the pattern library 109. The addition of unique patterns enables the pattern library 109 to grow and become more useful over time. In some instances, multiple similarity thresholds may be used to control separately when a pattern is added to the pattern library 109 and when a pattern is considered a similar pattern. For example, a lower threshold of 60% and a higher threshold of 80% may be used. If a similarity score between two patterns exceeds the lower threshold but not the higher threshold, the pattern from the pattern library is identified as a similar pattern, and the new pattern is considered different enough to be added to the pattern library. If the similarity score exceeds the higher threshold, the pattern from the pattern library is identified as a similar pattern, but the new pattern is not added to the library.” -e.g. see, Muntes-Mulero: [0032]; herein, Muntes-Mulero discloses determining an uncertainty of the classification (i.e. pattern 112 is considered “different enough” from pattern library 109-i.e. uncertainty of the classifying; the pattern 12 is considered a non-match which may be considered as uncertainty of the classifying and added to the library 109 as a  new pattern) based on a distance (i.e. similarity score) between the first pattern (i.e. the pattern 112) and the second pattern (i.e. the pattern library 109)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Scherman with the teaching of Muntes-Mulero to include “determine a first pattern associated with the content; compare the first pattern with a second pattern that is associated with one of the benign data and the malicious data; and determine an uncertainty of the classifying based on a distance between the first pattern and the second pattern” in order to improve the performance and scalability of the overall root cause analysis framework (Muntes-Mulero: [0020]).
Neither Scherman nor Muntes-Mulero explicitly disclose the content being one of an executable file, an office document, and a Portable Document File (PDF).
However, in an analogous art, Zhang discloses the content being one of an executable file, an office document, and a Portable Document File (PDF) (“At 602, a PDF file is parsed to extract script stream data embedded in the PDF file. In some embodiments, prior to parsing the PDF file, the PDF file is first de-obfuscated. In various embodiments, the PDF file is known to be malicious and/or is received from a source that stores PDF files that are already identified as being malicious.” -e.g. see, Zhang: [0045], see also, Fig. 6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Scherman and Muntes-Mulero with the teaching of Zhang to include “wherein the content is one of an executable file, an office file, and a Portable Document File (PDF)” in order to provide a security system that can detect malicious activities among different resources including PDF files.

As to claim 18, it is rejected using the similar rationale as for the rejection of claim 1.

As to claims 2, Scherman may not explicitly disclose wherein the computer-readable code is further configured to program the one or more processors to perform steps of discarding the classification if the distance is greater than a configurable threshold.
However, Muntes-Mulero discloses wherein the computer-readable code is further configured to program the one or more processors to perform steps of discarding the classification if the distance is greater than a configurable threshold (“If the similarity score exceeds the higher threshold, the pattern from the pattern library is identified as a similar pattern, but the new pattern is not added to the library.” -e.g. see, Muntes-Mulero: [0032]; herein, Muntes-Mulero discloses discarding the classification (i.e. the new pattern is not added to the library) if the distance is greater than a configurable threshold (similarity score exceeds the higher threshold)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Scherman with the teaching of Muntes-Mulero to include “steps of discarding the classification if the distance is greater than a configurable threshold” in order to improve the performance and scalability of the overall root cause analysis framework (Muntes-Mulero: [0020]).
As to claims 11 and 20, these are rejected using the similar rationale as for the rejection of claim 2.

As to claim 5, the combination of Scherman and Muntes-Mulero disclose wherein the distance represents a similarity between the content and one of the benign data and the malicious data (Muntes-Mulero: “The analyzer calculates a similarity score between the extracted pattern and the selected pattern (412). In general, the analyzer determines a similarity score by mapping nodes/edges in the extracted pattern to nodes/edges in the selected pattern and then determining a similarity between each of the mapped elements. The similarities between the mapped elements are then be accumulated into an overall similarity score representative of a similarity between the two patterns.” -e.g. see, Muntes-Mulero: [0046]; herein, similarity between two patterns represent distance between the content and the malicious data).

As to claim 14, it is rejected using the similar rationale as for the rejection of claim 5.
As to claim 7, the combination of Scherman and Muntes-Mulero disclose wherein the first pattern and the second pattern are determined based on a plurality of features (Muntes-Mulero: “At stage C, the extractor 107 extracts a pattern 112 which represents an anomalous region of the system graph 111. The extractor 107 identifies components which have encountered an anomalous event based on event data and logs or based on data from the generator 105, such as the indication that component Y is anomalous.” -e.g. see, Muntes-Mulero: [0026]; herein, the first pattern is determined based on a plurality of features (i.e. event data, logs or based on data from the generator); see also: “The pattern library 109 includes extracted patterns of anomalous regions previously experienced in the system of FIG. 1. Because the patterns in the pattern library 109 represent previous states of the components 101, the patterns in the pattern library 109 may be referred to as historical patterns.” -e.g. see, Muntes-Mulero: [0028]; herein, the second pattern (i.e. the pattern library 109) is extracted using the similar feature as the first pattern; Muntes-Mulero further discloses in para [0046]: “The similarities between the elements can be based on a similarity of attribute values, events in event logs, relationships of the components, weights added to the elements or attributes, etc.”).

As to claim 16, it is rejected using the similar rationale as for the rejection of claim 7.

As to claim 8, the combination of Scherman and Muntes-Mulero disclose wherein the distance is determined as a reconstruction error mapping a pattern to its original feature space (Muntes-Mulero: “The analysis software extracts a sub-graph or pattern representing components currently experiencing an anomaly from an overall system graph. The analysis software calculates a similarity score based on the comparison of the extracted pattern to patterns in the pattern library. The patterns in the pattern library represent previously encountered anomalies and include attributes, event data, expert/system administrator notes, etc., that can aid in diagnosing the current system anomaly.” -e.g. see, Muntes-Mulero: [0019]; herein, Muntes-Mulero discloses the distance (i.e. similarity score) is determined as a reconstruction error mapping a pattern (i.e. comparing the extracted pattern to a pattern library) to its original feature space (i.e. pattern library which represent previously encountered anomalies)).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Scherman in view of Muntes-Mulero in view of Zhang and further in view of Tseng et al. (US 2018/0293381 A1) (hereinafter, “Tseng”).


As to claim 4, neither Scherman nor Muntes-Mulero explicitly disclose wherein the computer-readable code is further configured to program the one or more processors to perform steps of one of i) blocking the content if the content is malicious and the distance is less than a first threshold and ii) allowing the content if the content is benign and the distances is less than a second threshold.
However, in an analogous art, Tseng discloses wherein the computer-readable code is further configured to program the one or more processors to perform steps of one of i) blocking the content if the content is malicious and the distance is less than a first threshold and ii) allowing the content if the content is benign and the distances is less than a second threshold (“The probability of maliciousness is determined by applying the extracted one or more features to the trained machine learning model. In one or more embodiments, the MDE 110 may also determine that a packet is malicious or benign based on a relationship between the determined probability of maliciousness and a threshold value. For example, if a probability of maliciousness associated with the packet is above the threshold value, the MDE 110 determines that a file associated with the packet is malicious. Alternatively, for example, if the probability of maliciousness associated with the packet is below the threshold, the MDE 110 determines that the packet is benign.” -e.g. see, [0025]: see also: “The decision module 250 may provide a recommendation to a customer to take an action based on a determined probability. For example, the decision module 250 may provide a recommendation to a customer to, for example, drop a file associated with the received packet, terminate the connection, and/or block the remote host associated with the received packet.” -e.g. see, Tseng: [0049]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Scherman and Muntes-Mulero with the teaching of Tseng to include “wherein the computer-readable code is further configured to program the one or more processors to perform steps of one of i) blocking the content if the content is malicious and the distance is less than a first threshold and ii) allowing the content if the content is benign and the distances is less than a second threshold” in order to quickly detect malware and take appropriate action before it gains foothold in the infrastructure, and either cases damage, disruption, or steals information (Tseng: [0006]).

As to claim 13, it is rejected using the similar rationale as for the rejection of claim 4.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Scherman in view of Muntes-Mulero in view of Zhang and further in view of Vashisht et al. (US 11,227,047 B1) (hereinafter, “Vashisht”).

As to claim 6, Although Muntes-Mulero discloses wherein the first pattern and the second pattern are determined (e.g. see, Muntes-Mulero: [0026]; herein, the first pattern is determined based on a plurality of features (i.e. event data, logs or based on data from the generator); see also: “The pattern library 109 includes extracted patterns of anomalous regions previously experienced in the system of FIG. 1. Because the patterns in the pattern library 109 represent previous states of the components 101, the patterns in the pattern library 109 may be referred to as historical patterns.” -e.g. see, Muntes-Mulero: [0028]; herein, the second pattern (i.e. the pattern library 109) is extracted using the similar feature as the first pattern), neither Scherman nor Muntes-Mulero explicitly disclose determining pattern utilizing one of Principal Component Analysis (PCA) and Auto-encoder. 
However, in an analogous art, Vashisht discloses determining patterns utilizing one of Principal Component Analysis (PCA) and Auto-encoder (“In some implementations, feature selector/extractor 141 can include a representation machine learning model to reduce data dimensionality, producing compact representations of a set of features that characterizes a dataset. Some of the models that can be implemented for feature extraction include Principal Component Analysis (PCA), Linear Discriminant Analysis (LDA), auto-encoders, and other suitable type of feature extraction models or computing techniques. The set features selected and/or extracted from each dataset can be structured as feature vectors.” -e.g. see, Vashisht: col. 9, lines 7-22).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Scherman and Muntes-Mulero with the teaching of Vashisht to include “determining pattern utilizing one of Principal Component Analysis (PCA) and Auto-encoder” in order to implement an efficient model by analyzing and comparing different extraction features for pattern recognition.

As to claim 15, it is rejected using the similar rationale as for the rejection of claim 6.

Claims 3, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Scherman in view of Muntes-Mulero in view of Zhang in view of Chistyakov et al. (US 11,227,048 B2) (hereinafter, “Chistyakov”) and further in view of Eberhardt, III et al. (US 2013/0198119 A1) (hereinafter, “Eberhardt”).

As to claim 3, neither Scherman nor Muntes-Mulero explicitly disclose wherein the computer-readable code is further configured to program the one or more processors to perform steps of determining the model has drifted based on the distance and one or more previous distances from previously classified content; and causing retraining of the model with a new training set of data, including benign data and malicious data.
However, in an analogous art, Chistyakov discloses wherein the computer-readable code is further configured to program the one or more processors to perform steps of determining the model has drifted based on the distance and one or more previous distances from previously classified content (Chistyakov: “In step 680, the analysis module 550 is used to recognize the file being executed 501 as malicious in the event that the degree of similarity between the decision making template formed in step 670 and at least one of the predetermined decision making templates from the database of decision making templates 541 exceeds a predetermined threshold value”-col. 29, lines 55-61); and causing retraining of the model with a new training set of data, … (Chistyakov: “In step 690, the analysis module 550 is used to retrain at least one detection model from the database of detection models 521 on the basis of the commands and parameters selected from the behavior log of the file being executed, in the event that the degree of similarity between the formed decision making template and at least one of the predetermined decision making templates from the database of decision making templates 541 exceeds a predetermined threshold value, while the degrees of maliciousness calculated with the aid of the aforementioned models for detection of a malicious file do not exceed a predetermined threshold value.” -col. 29, lines 62-67 to col. 30, lines 1-6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Scherman and Muntes-Mulero with the teaching of Chistyakov to include “perform steps of determining the model has drifted based on the distance and one or more previous distances from previously classified content; and causing retraining of the model with a new training set of data” in order to provide a machine learning model that can detect all the latest malwares while updating the model periodically as needed.
Neither Scherman nor Muntes-Mulero nor Chistyakov explicitly disclose retraining with new training data includes new benign data and malicious data.
However, in an analogous art, Eberhardt discloses retraining with new training data includes new benign data and malicious data (“… the similarity models can be retrained overtime to incorporate new information about known malware and benign executables.” -e.g. see, Eberhardt: [0056]; herein, Eberhardt teaches retraining the model for new information (i.e. new benign data and malicious data about known malware and benign executables).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Scherman, Muntes-Mulero and Chistyakov with the teaching of Eberhardt to include “retraining with new training data includes new benign data and malicious data” in order to reduce false positive of malware detection using a machine learning model.

As to claims 12 and 20, these are rejected using the similar rational as for the rejection of claim 3.

Response to Arguments
Applicant's arguments filed on 6/27/2022 regarding claims 1, 10 and 18 have been fully considered but they are not persuasive. 

Applicant argued in pages 7-8 of the remark regarding claims 1, 10 and 18 that: “The references of Scherman and Muntes-Mulero do not teach determining a first pattern associated with the content, the content being one of an executable file, an office document, and a Portable Document File (PDF). Muntes-Mulero teaches determining similarities between a pair of graphs which is fundamentally different from the present-7- Application. Additionally, Zhang is referenced as disclosing wherein the content is one of an executable file, an office document, and a Portable Document File (PDF), but Zhang only teaches parsing a PDF file to extract embedded data, not determining a first pattern associated with the content, the content being one of an executable file, an office document, and a PDF.”
Examiner respectfully disagrees with the Applicant’s argument and would like to point out that the primary reference Scherman discloses the main concept of classifying the content as benign and malicious utilizing a model (e.g. see, [0043]; herein, Scherman teaches the content as one of benign (i.e. non-malicious) and malicious utilizing a model (i.e. classification model 310)). Muntes-Mulero teaches determining a pattern associated with the content ([0019]; herein, Muntes-Mulero discloses comparing the first pattern (i.e. the extracted pattern) with a second pattern (i.e. the pattern library) that is associated with malicious data (i.e. anomalies); see also, [0028]; herein, Muntes-Mulero discloses comparing a pattern and patterns in a pattern library to identify similar patterns. The pattern library includes extracted patterns of anomalous regions previously experienced). Thus, Scherman and Muntes-Mulero in combination teaches classifying a content as benign and malicious utilizing a trained model and determining a first pattern associated with the content based on comparison of patterns. The contents in Scherman and Muntes-Mulero reference are not specific to one of an executable file, an office document, and a Portable Document File (PDF). However, Examiner has cited Zhang reference which teaches the content is one of an executable file, an office document, and a Portable Document File (PDF) (“At 602, a PDF file is parsed to extract script stream data embedded in the PDF file. In some embodiments, prior to parsing the PDF file, the PDF file is first de-obfuscated. In various embodiments, the PDF file is known to be malicious and/or is received from a source that stores PDF files that are already identified as being malicious.” -e.g. see, Zhang: [0045], see also, Fig. 6; herein, Zhang discloses the content is one of a PDF file; a script stream data is extracted from the PDF file and determine whether the extracted script stream data within the PDF file is malicious or benign). Zhang teaches identifying a PDF file being malicious or benign, Scherman teaches classifying a content using a trained model and Muntes-Mulero teaches determing a pattern associated with a content. Thus, Examiner asserts that Scherman, Muntes-Mulero and Zhang in combination teach the limitation that was argued by the Applicant.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 11,075,930 B1 (Xavier et al.)-Xavier teaches classifying content as benign or malicious of email content which includes PFD or MS word documents. Xavier also discloses analyzing contents with patterns of indicators of known threats in order to gather information that may be indicative of suspiciousness and/or malware-e.g. see, Fig. 4A, col. 8, lines 59-67 to col. 9, lines 1-10; col. 9, lines 52-67 to col. 10, lines 1-9.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN DEBNATH whose telephone number is (571)270-1256. The examiner can normally be reached Mon-Fri; 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUMAN DEBNATH
Patent Examiner
Art Unit 2495



/S.D/Examiner, Art Unit 2495                

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495